

115 HRES 875 IH: Recognizing threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in efforts of the Government of the United States to promote democracy and good governance.
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 875IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. Schiff (for himself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing threats to freedom of the press and expression around the world and reaffirming freedom
			 of the press as a priority in efforts of the Government of the United
			 States to promote democracy and good governance.
	
 Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted in Paris, France, on December 10, 1948, states that [e]veryone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers;
 Whereas, in 1993, the United Nations General Assembly proclaimed May 3 of each year as World Press Freedom Day to— (1)celebrate the fundamental principles of freedom of the press;
 (2)evaluate freedom of the press around the world; (3)defend against attacks on the independence of the media; and
 (4)pay tribute to journalists who have lost their lives in the exercise of their profession; Whereas, on December 18, 2013, the United Nations General Assembly adopted United Nations General Assembly Resolution 163 (2013) on the safety of journalists and the issue of impunity, which unequivocally condemns, in both conflict and nonconflict situations, all attacks on and violence against journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment;
 Whereas the theme for World Press Freedom Day, May 3, 2018, is Keeping Power in Check: Media, Justice and the Rule of Law; Whereas the Daniel Pearl Freedom of the Press Act of 2009 (22 U.S.C. 2151 note; Public Law 111–166), which was passed by unanimous consent in the Senate and signed into law by President Barack Obama in 2010, expanded the annual Human Rights Reports of the Department of State to include an examination of freedom of the press;
 Whereas the 2017 World Press Freedom Index, published by Reporters Without Borders, warned that media freedom has retreated wherever the authoritarian strongman model has triumphed; Whereas Freedom House noted in the report Freedom of the Press 2017 that—
 (1)global press freedom has declined to its lowest point in 13 years; and (2)only 13 percent of the global population enjoys a free press, meaning a media environment in which coverage of political news is robust, the safety of journalists is guaranteed, state intrusion in media affairs is minimal, and the press is not subject to onerous legal or economic pressures;
 Whereas, according to the Committee to Protect Journalists— (1)in 2017—
 (A)the 2 deadliest countries for journalists on assignment were Iraq and Syria; (B)46 journalists were killed in cases in which the motive for the killing was confirmed to be related to reporting by those journalists;
 (C)20 journalists were killed in cases in which the motive for the killing was unconfirmed; (D)there were 21 cases in which journalists were jailed for false news, which represented more than double the number of cases in which journalists were jailed for false news in 2016; and
 (E)the percentage of female journalists who were killed in a year was the highest on record; (2)the most dangerous subject for a journalist to report is politics, followed only then by war; and
 (3)as of December 1, 2017, 262 journalists worldwide were imprisoned for their work, marking the second consecutive year that the number of journalists imprisoned for their work hit a historic high;
 Whereas freedom of the press is a key component of democratic governance, activism in civil society, and socioeconomic development; and
 Whereas freedom of the press enhances public accountability, transparency, and participation in civil society and democratic governance: Now, therefore, be it
	
 That the House of Representatives— (1)expresses concern about the threats to freedom of the press and expression around the world;
 (2)commends journalists and media workers around the world for their essential role in promoting government accountability, defending democratic activity, and strengthening civil society, despite threats to the safety of those journalists and media workers;
 (3)pays tribute to journalists who have lost their lives carrying out their work; (4)calls on governments abroad to implement United Nations General Assembly Resolution 163 (2013) on the safety of journalists and the issue of impunity by thoroughly investigating and seeking to resolve outstanding cases of violence against journalists, including murders and kidnappings, while ensuring the protection of witnesses;
 (5)condemns all actions around the world that suppress freedom of the press; (6)reaffirms the centrality of freedom of the press to efforts of the Government of the United States to support democracy, mitigate conflict, and promote good governance domestically and around the world; and
 (7)calls on the President and the Secretary of State to— (A)on the basis of the protections afforded under the First Amendment to the Constitution of the United States, preserve and build upon the leadership of the United States on issues relating to freedom of the press;
 (B)improve the means by which the Government of the United States rapidly identifies, publicizes, and responds to threats against freedom of the press around the world;
 (C)urge foreign governments to conduct transparent investigations and adjudications of the perpetrators of attacks against journalists; and
 (D)highlight the issue of threats against freedom of the press— (i)in the annual Human Rights Reports of the Department of State; and
 (ii)throughout the year. 